IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

FREDERICK STACEY PLAINTIFF
V. No. 4:18-cV-586-DPM

DOC HOLLADAY, Pulaski County ]ail;
and PULASKI COUNTY SHERIFF’S OFFICE DEFENDANTS

ORDER

Unopposed recommendation, NQ 10, adopted. FED. R. CIV.
P. 72(b) (1983 addition to advisory committee notes). Stacey's
amended complaint Will be dismissed Without prejudice for failure to
state a claim. This dismissal counts as a ”stril<e” for purposes of
28 U.S.C. § 1915(g). An in forma pauperis appeal from this Order and
accompanying ]udgment Would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

So Ordered.

 

A§VJW”¥»~£M f/
D.P. Marshall ]r.'
United States District ]udge

;Li@ /b%n/‘a/m£¢=t 10 / 3

 

